___________

                           No. 95-1320
                           ___________

Edward Louis Grimes,             *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Western District of Missouri.
United States Postal Service,    *
                                 *       [UNPUBLISHED]
          Appellee.              *
                           ___________

                  Submitted:   December 27, 1995

                       Filed: January 6, 1996
                            ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.

                           ___________

PER CURIAM.

     In 1989, the United States Postal Service removed Edward Louis
Grimes, who was then serving as Postmaster of Ridgeway, Missouri,
from the Postal Service. Grimes's removal occurred after he was
charged with possessing marijuana and drug paraphernalia, charges
to which he later pleaded guilty; Grimes also supplied marijuana
cigarettes to a confidential informant.       Grimes appealed the
adverse agency decision to the Merit Systems Protection Board
(MSPB), and claimed additionally that he was the victim of handicap
discrimination based on his marijuana addiction. After the MSPB
upheld Grimes's removal and rejected his discrimination claim,
Grimes brought this suit in the district court,1 renewing his
discrimination claim and requesting review of the MSPB's decision.


    1
     The HONORABLE JOSEPH E. STEVENS, JR., United States District
Judge for the Western District of Missouri.
The district court granted summary judgment in favor of the Postal
Service on the discrimination claim, and upheld the MSPB's decision
approving Grimes's removal from the Postal Service. See Grimes v.
United States Postal Service, 872 F. Supp. 668 (W.D. Mo. 1994).


     Upon our review of the district court's thorough opinion, the
parties' briefs, and the entire record, we conclude that the
district court properly rejected Grimes's discrimination claim and
upheld the MSPB decision. Accordingly, we affirm. See 8th Cir. R.
47B. We deny as moot Grimes's motion to compel production of a
pre-trial hearing transcript.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-